                                                                             JS-6
1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   UNITED STATES OF AMERICA,                       No. CV 13-08387-GW(JCx)
12               Plaintiff,
                                                     ORDER DISMISSING
13                      v.                           ACTION PURSUANT TO
                                                     RULE 41(a)(2)
14   $171,980.37 SEIZED FROM
     BRANCH BANKING AND TRUST
15   ACCOUNT NUMBER
     XXXXXX9375,
16
                 Defendant.
17
     ROSALINDA KRAMER,
18
                 Claimant.
19
20
           Pursuant to the stipulation and request of the parties, and good cause appearing
21
     therefor, IT IS ORDERED that this action be dismissed with prejudice pursuant to
22
     Federal Rule of Civil Procedure Rule 41(a)(2).
23
     //
24
     //
25
26
27
28
                                                 1
1          There was reasonable cause for the seizure of the defendant bank funds and the
2    institution of this action as to said defendant. This order of dismissal shall be construed
3    as a certificate of reasonable cause pursuant to 28 U.S.C. § 2465.
4
5    DATED: January 31, 2019                _________________________________
                                            THE HONORABLE GEORGE H. WU
6                                           UNITED STATES DISTRICT JUDGE
7
8    Prepared by:
9    NICOLA T. HANNA
     United States Attorney
10   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
11   Chief, Criminal Division
     STEVEN R. WELK
12   Assistant United States Attorney
     Chief, Asset Forfeiture Section
13
14     /s/ Jonathan Galatzan
     JONATHAN GALATZAN
15   Assistant United States Attorney
     Asset Forfeiture Section
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
